Name: Commission Regulation (EEC) No 2012/92 of 20 July 1992 introducing a countervailing charge on cucumbers originating in Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 203/18 Official Journal of the European Communities 21 . 7. 92 COMMISSION REGULATION (EEC) No 2012/92 of 20 July 1992 introducing a countervailing charge on cucumbers originating in Poland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1754/92 0, and in particular the second subparagraph of Article 27 (2) thereof, Whereas Article 25 ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least 0,6 ECU below the reference price for two consecutive market days, a coun ­ tervailing charge must be introduced in respect of the exporting country concerned, save in exceptional circum ­ stances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; Whereas Commission Regulation (EEC) No 258/92 of 3 February 1992 fixing for the 1992 marketing year the reference prices for cucumbers (3) fixed the reference price for products of class I at ECU 48,28 per 100 kilograms net for the month of July 1992 ; Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; Whereas, in accordance with Article 3 ( 1 ) of Commission Regulation (EEC) No 211 8/74 (4), as last amended by Regulation (EEC) No 381 1 /85 (5), the prices to be taken into consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; whereas it is necessary to multiply the prices with the coefficient fixed in the first indent of Article 1 (2) of Regulation (EEC) No 258/92 ; Whereas, for cucumbers originating in Poland the entry price calculated in this way has remained at least ECU 0,6 below the reference price for two consecutive market days ; whereas a countervailing charge should therefore be introduced for these cucumbers ; Whereas, if the system is to operate normally, the entry price should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (6), as last amended by Regula ­ tion (EEC) No 2205/90 O,  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; HAS ADOPTED THIS REGULATION : Article 1 A countervailing charge of 17,08 ECU per 100 kilograms net is applied to cucumbers (CN codes 0707 00 1 1 and 0707 00 19) originating in Poland. Article 2 This Regulation shall enter into force on 22 July 1 992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118 , 20 . 5. 1972, p. 1 . (2) OJ No L 180, 1 . 7 . 1992, p. 23. (3) OJ No L 28 , 4. 2 . 1992, p. 6. (4) OJ No L 220, 10 . 8 . 1974, p. 20. O OJ No L 368 , 31 . 12 . 1985, p. 1 . (6) OJ No L 164, 24. 6 . 1985, p . 1 . 0 OJ No L 201 , 31 . 7. 1990, p . 9 .